RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivas et al. (U.S. App. Pub. No. 2013/0056244).
Regarding claims 1 and 3, Srinivas et al. teaches patterned transparent conductors and methods of making thereof comprising additives at least partially embedded into the surface of a substrate material. (Abstract). The additives include metals in the form of nanowire. (par. [0058]-[0059]). The nanowires intersect or are in direct contact with one another to form a network that is partially exposed. (par. [0037] Fig. 1A and 1B, par. [0055]). The thickness of the substrate material would therefore be controlled such that the additives may be partially exposed. (par. [0008]).
With respect to the limitation “insulating layer”, Srinivas et al. teaches that the embedded materials are included within a host material which may be organic, inorganic or hybrid materials such as polymers. (par. [0064]-[0065], Fig. 2B), these materials would meet the limitation of “insulating layers” as claimed.
With respect to the limitation “predetermined thickness of the insulating layer is determined based on a height portion, at which the metal nanowires intersect, such that the metal nanowires are included inside the insulating layer”, Srinivas et al. teaches that the thickness of the substrate is controlled such that the nanowires are at least partially exposed (par. [0008]) and since the nanowires cross or intersect (par. [0037] and Fig. 1A-1B), the thickness would be based on the height at which the nanowires intersect since they are at least partially included within the host matrix (i.e. the thickness should be sufficiently thick to contain the nanowires and their intersections but not too thick such that they are completely encapsulated into the host material).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (U.S. App. Pub. No. 2013/0056244) in view of Dai et al. (U.S. App. Pub. No. 2009/0052029).
Srinivas et al. is relied upon as described in the rejection of claim 1, above.
Srinivas et al. does not teach that the nanowires are arranged in a first and second perpendicular direction.
Dai et al. teaches a functional film comprising highly oriented nanowires by controlling the flow induced shear forces during deposition of the nanowires. (Abstract and Fig. 14A and B). Dai et al. teaches forming two depositions resulting in perpendicularly arranged nanowire networks (Fig. 8B) which results in improvements over randomly oriented nanowire arrays which may not form a conductive network throughout the substrate material. (par. [0066]).
It would have been obvious to apply the network of nanowires disclosed in Srinivas et al. in a oriented, perpendicular network as disclosed in Dai et al.
One of ordinary skill in the art would have found it obvious to produce a perpendicular network in order to ensure sufficient conductivity throughout the deposited layer in Srinivas et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (U.S. App. Pub. No. 2013/0056244) in view of Feng et al. (U.S. App. Pub. No. 2010/0046774).
Srinivas et al. does not teach using the nanowire composite of his invention as a speaker.
Feng et al. teaches a thermoaccoustic device including a signal device and a sound wave generator wherein the sound wave generator receives electrical signals from the signal device, transforming the signal to heat and creating a speaker effect. (Abstract and par. [0006]). The sound wave generator includes a layer of conductive material deposited on the surface of a base structure and may include nanowires containing metal. (par. [0030]). The nanowires may further be disposed in perpendicular fashion, thereby forming a network. (Fig. 2, par. [0030]). Feng et al. teaches that the signal device may use alternating current to send electrical signals. (par. [0072]). The signals sent would therefore be at varying or changing frequencies (par. [0075]) depending on the desired sound to be played via the thermoaccoustic effect and this would alter the frequency of the electrical signal applied to the sound wave generator.
It would have been obvious to one of ordinary skill in the art to use the nanowire composite of Srinivas et al. as a speaker device.
One of ordinary skill in the art would have found it obvious to use the nanowire composite as a speaker since it is known in the art that thin conductive nanowire films have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (U.S. App. Pub. No. 2013/0056244) in view of Feng et al. (U.S. App. Pub. No. 2010/0046774), further in view of Jiang et al. (U.S. App. Pub. No. 2009/0268556).
Srinivas and Feng et al. are relied upon as described in the rejection of claim 1, above.
Srinivas and Feng et al. do not disclose a frequency measuring device as claimed.
Jiang et al. teaches a thermoaccoustic device comprising a network of carbon nanotubes to which an electrical signal is applied. (Abstract, par. [0049] and Fig. 8). The electrical signal may be in the form of alternating current which the application discloses results in distortion of the input signal due to the frequency being doubled. (par. [0079]). Jiang et al. discloses using a reducing frequency circuit which reduces the frequency of the output signal without applying amplified voltages to the sound wave generator (i.e. the carbon nanotube network). (par. [0084]). Jiang et al. discloses also using an amplifier which results in amplified voltage signal based on the frequency of the input signal. (par. [0080] and [0083]) Furthermore, a scaler may be included which is connected to a power amplifier, splitting the input signals into sub-signals with their own frequency bands, sending the signals to the wave generator. (par. [0085]). Both of these devices would meet the limitation of the frequency measuring device since they would need to detect and analyze the input signal and then output signal that would an electrical signal having its corresponding frequency. The signal device would also adjust the voltage accordingly.
It would have been obvious to one of ordinary skill in the art to apply signal adjusting modifications to the device of Srinivas and Feng et al. according to the teachings provided by Jiang et al.
One of ordinary skill in the art would have found it obvious to include frequency reducing circuits, amplifiers or scalers to improve or loudness of the sound produced by the thermoaccoustic advice in order to reproduce the input signal faithfully.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (U.S. App. Pub. No. 2013/0056244) in view of Gruner (U.S. App. Pub. No. 2007/0158642) and Hinojoza (Parylene: The Types and Uses, https://www.advancedcoating.com/blog/parylene-the-types-and-uses, Nov. 7, 2017).
Srinivas et al. is relied upon as described in the rejection of claim 1, above.
Srinivas et al. does not teach the use of parylene-C as the host materials for containing the nanowires.
Gruner teaches active electronic devices comprising nanowires composite material. (Abstract). Gruner further teaches that the matrix for containing the nanowires may include semi-conducting matrix such as parylene blends. (par. [0049]).
Hinojoza teaches about the material properties of various parylene polymers include parylene-C which is taught to have high resistance to corrosive gases, moisture and various chemicals, is known to protect objects for upwards of 10 years and is particularly useful for conformal coatings (pages 1-2).
It would have been obvious to one of ordinary skill in the art to use parylene-C as the host material in Srinivas et al.
One of ordinary skill in the art would have found it obvious to use parylene-C in Srinivas in view of the teachings in the prior art of incorporation of conducting nanowires therein for forming semi-conductive composites and further the highly durable properties of the material which would result in a composite containing product which would not easily be damaged.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/05/2020 regarding the 35 U.S.C. § 103(a) rejections made of record in the office action mailed on 08/05/2020 have been carefully considered but are deemed unpersuasive.
Applicant first argues that Srinivas et al. does not teach an insulating layer as presently claimed (Applicant’s arguments filed 11/05/2020, page 4). The Examiner disagrees. The materials disclosed as suitable host materials for the nanowires include organic and inorganic materials that are non-conductive (i.e. insulating). (par. [0065]).
Applicant further argues that the newly amended limitation “predetermined thickness of the insulating layer is determined based on a height portion, at which the metal nanowires intersect, such that the metal nanowires are included inside the insulating layer” defines over the cited prior art. The Examiner does not agree. The feature of a predetermined thickness based on a height at which the metal nanowires is at least implicitly disclosed in the Srinivas et al. reference by virtue of the teaching of a) the nanowires intersecting and being contained within the host material and b) the nanowires being at least partially exposed. This would therefore require one of ordinary skill in the art to take into account the fact that the nanowires must be sufficiently contained within the host material to intersect while also being partially exposed, thereby influencing the decision of how thick the host material should be.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/15/2021